Citation Nr: 0020850	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-49 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right knee injury.



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1996 RO decision which denied a claim for an increased 
(compensable) rating for a right knee scar.  In a May 1998 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2000 memorandum decision, the 
Court vacated the Board decision and remanded the case for 
further action.  The case was subsequently returned to the 
Board, and in July 2000 the veteran's attorney submitted 
additional written argument.

REMAND

The January 2000 Court decision held that the veteran is 
already service connected for "residuals of a right knee 
injury"(not just a right knee scar), and that development 
and adjudication are required on the issue of entitlement to 
an increased (compensable) rating for residuals of a right 
knee injury.  In July 2000 written argument, the veteran's 
attorney requested that the case be remanded for an 
orthopedic examination.  The Board agrees that such is 
warranted, and any recent medical records should also be 
obtained.  Accordingly, the Board remands the case to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment for a 
right knee condition since 1996, and the 
RO should then obtain copies of the 
related medical records from the 
identified sources.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
severity of residuals of a right knee 
injury.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should indicate that 
such has been done.  Based on historical 
records, current examination findings, 
and medical principles, the VA doctor 
should indicate which of the veteran's 
current right knee problems (arthritis, 
scar, etc.) are "residuals" of the in-
service right knee injury, which of the 
current right knee problems are not 
"residuals" of the in-service right knee 
injury, and the reasons for such 
assessment.  The examination should 
include detailed findings of range of 
motion of the knee in degrees, extent of 
any knee instability, objective evidence 
of pain, etc., and the doctor should 
correlate all abnormal findings with the 
particular knee problems which are deemed 
to be "residuals' of the in-service 
right knee injury.

3.  Thereafter, the RO should review the 
claim for an increased (compensable) 
rating for "residuals of a right knee 
injury."  The RO should delineate the 
right knee problems which are, and which 
are not, deemed to be residuals of a 
right knee injury in service.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the veteran and his representative may 
submit any other evidence or argument on the issue the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


